Case: 21-30585     Document: 00516190717         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 3, 2022
                                  No. 21-30585
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Edward McIntyre,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:20-CR-213-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          John Edward McIntyre pleaded guilty to possession with the intent to
   distribute methamphetamine and possession of a firearm in furtherance of
   drug trafficking. He now appeals the district court’s denial of his motion to
   suppress evidence, arguing that the incriminating evidence at issue was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30585       Document: 00516190717          Page: 2    Date Filed: 02/03/2022




                                     No. 21-30585


   discovered pursuant to a pretextual traffic stop. He correctly concedes that
   his argument is foreclosed by Whren v. United States, 517 U.S. 806 (1996), but
   he wishes to preserve it for further review. The Government moves for
   summary affirmance or, in the alternative, for an extension of time to file a
   brief.
            As the Government asserts and as McIntyre concedes, the sole issue
   raised on appeal is foreclosed by Whren. Because the Government’s position
   “is clearly right as a matter of law so that there can be no substantial question
   as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969), summary affirmance is proper.
            Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the district court’s judgment is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                          2